              Case 2:20-cv-02420 Document 1 Filed 08/27/20 Page 1 of 7




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

 UNITED STATES OF AMERICA,

                                   Plaintiff,
                     v.                                     Civil No. 20-2420

 JONATHAN A. SAUNDERS and the
 UNKNOWN SPOUSE OF JONATHAN A.
 SAUNDERS,

                                   Defendant.


                                                COMPLAINT

        COMES NOW the United States of America, by Stephen R. McAllister, United States

Attorney for the District of Kansas, and K. Tyson Shaw, Assistant United States Attorney, and

for its cause of action alleges:

        1.      This is a civil action for judgment on the Promissory Note and foreclosure of the

Mortgage brought by the United States of America under the provisions of 28 U.S.C. § 1345.

        2.      Service may be made upon the Defendant in the following manner:

                a.        Defendant Jonathan A. Saunders may be served the Summons and a copy

                          of the Complaint at 7532 Anderson Street, Shawnee, Kansas 66227 within

                          the jurisdiction of this Court.

                b.        Defendant Unknown Spouse of Jonathan A. Saunders, if any, may be

                          served by publication, since the address of this Defendant is unknown.

        3.      Defendant Jonathan A. Saunders executed and delivered to Plaintiff United States,

acting through the Rural Housing Service, United States Department of Agriculture, a

promissory note on June 23, 2006, in the principal amount of $73,000.00, together with interest

at the rate of 6.0000 percent (6.0000%) per annum on the unpaid balance. As consideration for
             Case 2:20-cv-02420 Document 1 Filed 08/27/20 Page 2 of 7




this note, Plaintiff United States made a Rural Housing loan to Defendant Jonathan A. Saunders,

pursuant to the provisions of Title V of the Housing Act of 1949 (42 U.S.C. § 1471, et seq.). A

true and correct copy of the Promissory Note is attached as Exhibit A.

       4.      On June 23, 2006, to secure repayment of the indebtedness, Defendant Jonathan

A. Saunders executed and delivered a purchase-money security interest in the form of a real

estate mortgage upon real property commonly known as 201 Jefferson Street, Nortonville,

Kansas 66060 and located in Jefferson County, Kansas, within the jurisdiction of this Court,

described as follows:

               Lots 9 and 11, on Main Street, William's Addition, City of
               Nortonville, Jefferson County, Kansas.

       5.      The real estate mortgage was filed on June 23, 2006, in the office of the Register

of Deeds of Jefferson County, Kansas, in Book 681 at Pages 344-349. A true and correct copy

of the Mortgage is attached as Exhibit B.

       6.      On June 23, 2006, Defendant Jonathan A. Saunders executed a Subsidy

Repayment Agreement. The recapture of any and all amounts granted under this Agreement are

secured by the Real Estate Mortgage described above pursuant to the Housing Act of 1949, as

amended, 42 U.S.C. § 1490a, and the implementing regulations, 7 C.F.R. § 3550.162. As of

April 23, 2019, there was due the total amount of $28,005.72. This amount is to be recovered in

rem only, and only after recovery of the principal (including advances and other recoverable

costs) and accrued interest due on the Promissory Note through the date of sale of the real

property. A true and correct copy of the Subsidy Repayment Agreement is attached as Exhibit

C.

       7.      Plaintiff United States is the owner and holder of the liability and security

documents set out above, attached as Exhibits A-C.

                                                2
              Case 2:20-cv-02420 Document 1 Filed 08/27/20 Page 3 of 7




        8.      Defendant Jonathan A. Saunders failed to pay installments of principal and

interest when due in violation of the liability and security documents set out above. Plaintiff

United States elected to exercise its option to declare the entire unpaid principal balance plus

interest to be immediately due and payable and made demand for these amounts.

        9.      The amount due on the Promissory Note is principal in the amount of $62,945.93

(including unpaid principal of $58,448.23, escrow replenish of $2,173.01, agency title report fees

of $250.00, caretaker fees of $550.00, escrow of $1,469.33, and late fees of $55.36) as of May

22, 2020; plus interest in the amount of $8,011.65 (including interest on principal of $7,820.93

and interest on advances of $190.72) accrued to May 22, 2020; plus interest accruing thereafter

at the daily rate of $10.0966 (including daily interest on principal of $9.6079 and daily interest

on advances of $0.4887) to the date of judgment; plus administrative costs including but not

limited to the lis pendens filing fee and title report expenses pursuant to the promissory note and

mortgage; plus filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C. § 2412(a)(2);

plus interest thereafter at the rate set forth in 28 U.S.C. § 1961; plus court costs and the costs of

this action presently and in the future incurred. Plaintiff United States is also owed the amount

of $28,005.72 for interest credit or subsidy subject to recapture; plus interest after the date of

judgment at the rate set forth in 28 U.S.C. § 1961; and foreclosure of the Defendant's interests in

the subject real estate.

        10.     No other action has been brought to recover these sums.

        11.     Plaintiff United States completed all loan servicing requirements of Title V of the

Housing Act of 1949 (42 U.S.C. § 1471, et seq.) and implementing rules and regulations.

        12.     The indebtedness due Plaintiff United States is a first and prior lien on the

property described above.



                                                  3
                Case 2:20-cv-02420 Document 1 Filed 08/27/20 Page 4 of 7




          13.    The Unknown Spouse of Jonathan A. Saunders may claim a marital interest in the

real estate that is the subject of this action.

          14.    Defendants’ interests are junior and inferior to the interests of Plaintiff United

States.

          15.    Less than one-third (1/3) of the original indebtedness secured by the mortgage of

Plaintiff United States was paid prior to default.

          16.    The security real estate has been abandoned.

          WHEREFORE, Plaintiff United States demands in rem judgment of foreclosure and in

personam judgment against Defendant Jonathan A. Saunders in the amount of $62,945.93

(including unpaid principal of $58,448.23, escrow replenish of $2,173.01, agency title report fees

of $250.00, caretaker fees of $550.00, escrow of $1,469.33, and late fees of $55.36) as of May

22, 2020; plus interest in the amount of $8,011.65 (including interest on principal of $7,820.93

and interest on advances of $190.72) accrued to May 22, 2020; plus interest accruing thereafter

at the daily rate of $10.0966 (including daily interest on principal of $9.6079 and daily interest

on advances of $0.4887) to the date of judgment; plus administrative costs including but not

limited to the lis pendens filing fee and title report expenses pursuant to the promissory note and

mortgage; plus filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C. § 2412(a)(2);

plus interest thereafter at the rate set forth in 28 U.S.C. § 1961; plus court costs and the costs of

this action presently and in the future incurred. Plaintiff further demands in rem judgment in the

amount of $28,005.72 for interest credit or subsidy subject to recapture; plus interest after the

date of judgment at the rate set forth in 28 U.S.C. § 1961.

          Plaintiff United States further demands that its Mortgage be declared a first and prior lien

on the real property and that such advances as Plaintiff United States may be authorized and



                                                     4
                Case 2:20-cv-02420 Document 1 Filed 08/27/20 Page 5 of 7




required to pay for insurance premiums, real estate taxes, title fees, or other costs necessary to

protect the security during the pendency of this proceeding be allowed as a first and prior lien on

the security.

          Plaintiff United States further demands that it be granted in rem judgment foreclosing its

mortgage on the real property and foreclosing the interest of the Defendants, and that all right,

title, and interest in and to the real property of the Defendants, and of all persons claiming by,

through or under the Defendants be decreed to be junior and inferior to the Mortgage of the

Plaintiff United States and be absolutely barred and foreclosed.

          Plaintiff United States further demands that the real property be sold at public sale to the

highest bidder, in accordance with 28 U.S.C. §§ 2001-2002, inclusive, subject to a redemption

period not to exceed three (3) months, pursuant to the provisions of K.S.A. § 60-2414(m), and

that the sale be subject to any unpaid real estate taxes, special assessments and easements of

record.

          Plaintiff United States further demands that it may bid up to the full amount due it at the

time of the sale without paying funds into the Court, which bid shall satisfy the requirement for a

cash sale, and that the sale proceeds be applied in the following order:

                 (1)     Filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C.
                         § 2412(a)(2);

                 (2)     The costs of this action and the foreclosure sale;

                 (3)     The interest accruing on Plaintiff’s in personam judgment against
                         Defendant Jonathan A. Saunders;

                 (4)     Plaintiff=s in personam judgment against Defendant Jonathan A.
                         Saunders;

                 (5)     The interest accruing on Plaintiff’s in rem judgment for interest
                         credit or subsidy subject to recapture;



                                                    5
             Case 2:20-cv-02420 Document 1 Filed 08/27/20 Page 6 of 7




               (6)     Plaintiff’s in rem judgment for interest credit or subsidy subject to
                       recapture; and,

               (7)     Any remaining balance should be held by the Clerk of the District
                       Court to await the Court’s further order.

       Plaintiff United States further demands that the judgment granted it in the Order and

Judgment be the final judgment of this Court.

       Plaintiff United States further demands that in the event the judgment is not satisfied

from the proceeds of the sale, that it be granted judgment against Defendant Jonathan A.

Saunders for any deficiency that exists after crediting the proceeds, together with interest

accruing at the legal judgment rate until paid.

       Plaintiff United States further demands that if the grantee named in the United States

Marshal’s Deed, or the grantee’s assigns, are denied possession of the real property, a Writ of

Assistance issue out of this Court to the United States Marshal for the District of Kansas, upon

application of the grantee or grantee’s assigns, ordering and directing the United States Marshal

to place the applicant in full, complete, and peaceful possession of the real property.

                                                      Respectfully submitted,

                                                      STEPHEN R. McALLISTER
                                                      United States Attorney
                                                      District of Kansas

                                                      s/ K. Tyson Shaw
                                                      K. TYSON SHAW
                                                      Assistant United States Attorney
                                                      Pennsylvania State Bar No. 314323
                                                      500 State Avenue, Suite 360
                                                      Kansas City, Kansas 66101
                                                      PH: (913) 551-6730; FX: (913) 551-6541
                                                      Email: tyson.shaw@usdoj.gov
                                                      Attorneys for the Plaintiff




                                                  6
             Case 2:20-cv-02420 Document 1 Filed 08/27/20 Page 7 of 7




                            REQUEST FOR PLACE OF TRIAL

       Plaintiff United States of America hereby requests that trial of the above-entitled matter

be held in the City of Kansas City, Kansas.

                                                     s/ K. Tyson Shaw
                                                     K. TYSON SHAW
                                                     Assistant United States Attorney




                                                7
Case 2:20-cv-02420 Document 1-1 Filed 08/27/20 Page 1 of 1




             INDEX OF EXHIBITS TO
          UNITED STATES OF AMERICA=S
                  COMPLAINT


              Exhibit A: Promissory Note

              Exhibit B: Mortgage

              Exhibit C: Subsidy Repayment Agreement
Case 2:20-cv-02420 Document 1-2 Filed 08/27/20 Page 1 of 4




              Exhibit A: Promissory Note
                          Case 2:20-cv-02420 Document 1-2 Filed 08/27/20 Page 2 of 4




 Form RD 1940-16                                                                                                                       Fann Approved
 (Rev. 7-05)                                                                                                                           0MB No. 0575-0172
                                                     UNITED STATES DEPARTMENT OF AGRICULTURE
                                                              RURAL HOUSING SERVICE


                                               fd:<ROMISSORY NOTE
  Type of Loan         SECTION 5 02                                                                                                   SATISFIED
                                                                                                                  This _ _ day of                         ,20 _ __
                                                                                                                  United States of America
                                                                                                                  By: _ _ _ _ _ _ _ _ _ __
                                                                                                                  Title: _ _ _ _ _ _ _ _ _ _ __
                                                                                                                  USDA, Rural Housing Services


                                                                        (Property Address)
  Nortonville                                                           Jefferson                            KS
                        (City or Town)                                               (County)                --------
                                                                                                                (State)
 BORROWER'S PROMISE TO PAY. In return for a loan that I have received, 1promise to pay to the order of the United
 States of America, acting through the Rural Housing Service (and Its successors) ("Government")$ 73. ooo, op
 (this amount Is called "principal"), plus Interest
 INTEREST. Interest will be charged on the unpaid principal until the full amount of the principal has been paid. I will pay
 interest at a yearly rate of        6       %. The interest rate required by this section Is the rate I will pay both before
 and after any default described below.                                                         ~

  PAYMENTS. I agree to pay principal and Interest using one of two alternatives indicated belo ·                                                        I'
                                                                                                             .:1-                  '""l u~
     1. Princip      nterest payments shall be temporarily deferred. The interest accrued to se11ten1I      SHI    2006                       ,e,
  shall be a            principal. The new principal and later accrued Interest shall be payable In 357 regular amortized
  lnstallme          elate indicated In the box below. I authorize the Government to enter the amount of such new principal
  here: $     ~ 112.         tt ,
                                and the amount of such regular Installments in the box below when such amounts have been
  determined. I agree to pay principal and interest In lnstallmen.ts as indicated In the box below.

     11. Payments shall not be deferred. I agre-..,...v
  the box below.
  I wlll pay principal and interest by makl
  I will make my monthly payme         n the              day of each month beginning on                                                       2006 and
  continuing for 3 5 6    mo                aka these payments every month until I have paid all of the principal and interest
  and any other charges d                 low that I may owe under this note. My monthly payments wU1 be applied to Interest
  before principal. If o               2         ---1.E.. , I still owe amounts under this note, I wHI pay those amounts In full on
  that date, which is called the "m
  My monthly payment will be $ -~=-+-''-------'' I will make my monthly payment at ..lo.Ll.i:::.....ll,Ll,,l.l:l..l......Jo.l..L...l,,,L.1,,J;:;.,..,c.i.Ll,lu-i:;J:LA_ _-1
  noted on my hilling statement                                               or a different place if required by the Government.


  PRINCIPAL ADVANCES. If the entire prlncipal amount of the loan Is not advanced at the time of loan closing, the
  unadvanced balance of the loan will be advanced at my request provided the Government agrees to the advance. The
  Government must make the advance provided the advance Is requested for an authorized purpose. Interest shall
  accrue on the amount of each advance beginning on the date of the advance as shown In the Record of Advances
  below. I authorize the Government to enter the amount and date of the advance as shown in the Record of Advances
  below. I authorize the Government to enter the amount and date of such advance on the Record of Advances.


  HOUSING ACT OF 1949. This promissory note Is made pursuant to title V of the Housing Act of 1949. It is for the type
  of loan indicated In the ''Type of Loan" block at the top of this note. This note shall be subject to the present regulations
  of the Government and to Its future regulations not Inconsistent with the express provisions of this note.

According to the Paperwork Reduction Act of 1995, oo persons an: rcquiml to respond to a collection ofinfonnatlon unless ii displays a valid 0MB control
number. The valid 0MB control number for !his infonnation collection is 0575·0172. The tune rcquin:d to complete this information collection is estimated lo
avet11ge 15 minutes per response, including the tune for reviewing instructions, scamung existing data sources, gathering and maintaining the data needed, and
completing and reviewing the collection of info111111tion.

                                                                                      1
                   Case 2:20-cv-02420 Document 1-2 Filed 08/27/20 Page 3 of 4



                                                                                                  Account#

LATE CHARGES. If the Government has not received the full amount of any monthly payment by the end of 15 days
after the dale it Is due, I will pay a late charge. The amount of the charge will be        4        percent of my overdue
payment of principal and Interest. I wlll pay this charge promptly, but only once for each late payment.

BORROWER'S RIGHT TO PREPAY. I have the right to make payments of principal at any lime before they are due.
A payment of principal only Is known as a "prepayment." When I make a prepayment, I will tell the Government in
writing that I am making a prepayment.

I may make a full prepayment or partial prepayment without paying any prepayment charge. The Government will use
all of my prepayments to reduce the amount of principal that I owe under this Note. If I make a partial prepayment, there
will be no changes In the due date or In the amount of my monthly payment unless the Government agrees In writing to
those changes. Prepayments will be applied to my loan in accordance with the Government's regulations and
accounting procedures in effect on the date of receipt of the payment.
ASSIGNMENT OF NOTE. I understand and agree that the Government may at any lime assign this note without my
consent. If the Government assigns the note I will make my payments to the assignee of the note and in such case
the term "Government" will mean the assignee.

CREDIT ELSEWHERE CERTIFICATION. I certify to the Government that I am unable lo obtain sufficient credit
from other sources at reasonable rates and terms for the purposes for which the Government is giving me this loan.

USE CERTIFICATION. I certify to the Government that the funds I am borrowing from the Government will only be
used for purposes authorized by the Government.

LEASE OR SALE OF PROPERTY. If the property constructed, improved, purchased, or refinanced with this loan is (1)
leased or rented with an option to purchase, (2) leased or rented without option to purchase for 3 years or longer, or (3)
is sold or title is otherwise conveyed, voluntarily or involuntarily, the Government may at Its option declare the entire
remaining unpaid balance of the loan immediately due and payable. If this happens, I will have to Immediately pay off
the entire loan.

REQUIREMENT TO REFINANCE WITH PRIVATE CREDIT. I agree to periodically provide the Government with
information the Government requests about my financial situation. If the Government determines that I can get a loan
from a responsible cooperative or private credit source, such as a bank or a credit union, at reasonable rates and terms
for similar purposes as this loan, at the Government's request, I will apply for and accept a loan in a sufficient amount to
pay this note In full. This requirement does not apply to any cosigner who signed this note pursuant to section 502 of the
Housing Act of 1949 to compensate for my lack of repayment ability.
SUBSIDY REPAYMENT AGREEMENT. I agree to the repayment (recapture) of subsidy granted in the form of
payment assistance under the Government's regulations.

CREDIT SALE TO NONPROGRAM BORROWER. The provisions of the paragraphs entitled "Credit Elsewhere
Certification" and "Requirement to Refinance with Private Credit" do not apply if this loan is classified as a
nonprogram loan pursuant to section 502 of the Housing Act of 1949.

DEFAULT. If I do not pay the full amount of each monthly payment on the date it is due, I will be in default. If I am in
default the Government may send me a written notice telling me that if I do not pay the overdue amount by a certain date,
the Government may require me to Immediately pay the full amount of the unpaid principal, all the Interest that I owe, and
any late charges. Interest will continue to accrue on past due principal and Interest. Even tf, at a time when I am in
default, the Government does not require me to pay immediately as described In the preceding sentence, the Government
will stlll have the right to do so If I am in default at a later dale. If the Government has required me to immediately pay in
full as described above, the Government will have the right to be paid back by me for all of Its costs and expenses in
enforcing this promissory note to the extent not prohibited by applicable law. Those expenses include, for example,
reasonable attorney's fees.




                                                               2
                             Case 2:20-cv-02420 Document 1-2 Filed 08/27/20 Page 4 of 4




                                                                                                                Account#

                    . . Unless applicable law requires a different method, any notice that must be given to me under this note will be
      - -s,ven l:>y delivering it or by malling It by first class mall to me at the property address listed above or at a different address If
---     I give the Government a notice of my different address. Any notice that must be given to the Government will be given by
        mamng It by first class mail to the Government at USDA Rural Housing Service, c/o customer Service Branch
           Post Office Box 66889. st, Louie. MO 63166                             ,oratadifferentaddresslflamglvenanoticeoflhat
        different address.

        OBLIGATIONS OF PERSONS UNDER THIS NOTE. If more than one person signs this note, each person Is fully and
        personally obligated to keep all of the promises made In this note, including the promise to pay the full amount owed.
        Any person who Is a guarantor, surety, or endorser of this note is also obligated to do these things. The Government
        may enforce its rights under this note against each person Individually or against all of us together. This means that any
        one of us may be required to pay all of the amounts owed under this note. The term "Borrower'' shall refer to each
        person signing this note.

        WAIVERS. I and any other person who has obligations under this note waive the rights of presentment and notice of
        dishonor. "Presentment" means the right to require the Government to demand payment of amounts due. "Notice of
        dishonor'' means the right to require the Government to give notice to other persons that amounts due have not been paid.

        WARNING: Failure to fully disclose accurate and truthful financial lnfonnation In connection with my loan
        application may result In the termination of program assistance currently being received, and the denial of
        future federal assistance under the Department of Agriculture's Debarment regulations, 7 C.F.R. part 3017.



 ~-~·                ~•under,                                                               Borrower


        - - - - - - - - - - - - - - - Seal                                - - - - - - - - - - - - - - - Seal
                   Borrower                                                          Borrower




       I                                              RECORD OF ADVANCES                                                                    I
                  AMOUNT                DATE               AMOUNT                 DATE               AMOUNT                    DATE

           l,.~~
        msss 97s.oo
        t2)S
        ms
                           ~
                                   Ofi-23.-2006
                                   0*1•!1!':-0ln
                                                       (8\ S
                                                       (9) S
                                                      (lO)S
                                                                                                (15) S
                                                                                                (16) S
                                                                                                (17) $
        (4\ s                                         (llH:                                     '18\ S
        (SH:                                          '12\ s                                    (19) S
        (6)   s                                       (13)$                                     (20) S
        (7) $                                         (14) $                                    (21) S

       I                                                                                       TOTAL     $                                   I




                                                                           3
Case 2:20-cv-02420 Document 1-3 Filed 08/27/20 Page 1 of 7




                  Exhibit B: Mortgage
                        Case 2:20-cv-02420 Document 1-3 Filed 08/27/20 Page 2 of 7

        ·-··-·         -----------
                                                     Sook
                                                                                              JEFFrn:011 CO. ~s. ~::;
                                                                                               FILED FDR RECO~D
                                                                                              VoL'1lrc.3.a..-.a 'f q
                                                                                             lwi JUN 23 P 2: 41
                       FILED 4.23.°'=, NO.      ;,,Cl{.                                     ~aJ.uL:..1 . [ ~
                                                                                             EGI STER DFllEE'o"s°""'
                      FEES
                      I    ~.cJG
                            'AlD~f-
                                                                                            F?E    ,;..i,dJ
                   ~U  L OF DEEDS, JEFII. CO. KS•
                     iSTER


                                              ............ c... .. .--..
Fcni llD )SSD-14 lS
IMt}
                                      Unlml SWes Department of Agricul111re
                                             Rural H011$blJ Service
                                     MORTGAGE FOR KANSAS
THIS MORTGAGE rsccurity Instrument") b made on              June 2 3 ,                    ,2 0 0 6 , 1-s
Tha monpaor b               JONATBAH A. SAUNDERS, A SINGLE PERSON                                       ("Bona1WCI").
This Sccllrlty lnllf1IIDa11 Ls glwen la tlu: Unhad 5111a of Amerka adlns lhmllp du: Jlmll Hoasilla Scmcc ar - agency,
Uakm s - o.partn,cat or Aptcullure ("Lffllcr"), whmc addiea b Rllrll Hausllla Service, r;/o Ccnlnllitd Scmcln& Ccalcr,
U..W Stales Depuimcnt of Aarlcullll~ P.O. Box 66&19, SL Louis, Mlssolllt 63166..
BOffllWCI' ls llldcblod ta under under ~ followln1 JIIIIIDmcll1 ncea and/Qf -,dan agrcanems (ht:nin collalvely called
"Nole'") wblcb hm: been C l ~ ot U!IIIIICd by Bcrrowtr and whlcli provide faf IIIOlllhly ~ wkh 1hc 11111 delit, if not
paid miler, due and payable an tho niaturit)' dale:
 Dali: ortnllJmlelll                 Prtm:lpal Amount                      Mttm!IY Dile
June 23,          2006               $73,000.00                            June    23, 2036




  Lots 9 and 11, on Main Street, William's Addition, City of
  Nortonville, Jefferson County, Kansas.




  Jefferson County Register of Deeds                                       Document# 200602949                           Page 1 of E
                       Case 2:20-cv-02420 Document 1-3 Filed 08/27/20 Page 3 of 7




which hu die addTen   or   201 Jeff~l2,f St.                               Nortonvilic!~
Kallas                     JJ060             ("Prvpcrty Addras");

    TOGETHER WITH all the improvements now or hm:iifter erected on the pnipaty, and 1111 cuc:mcnlS,
appllr1tlllllCCI. 1nd fixtwa which IIGI\' or hereafter are a put oflhe prop:ny. All rei,laccmet!IJ md addition, llkall
also be c;ov,:red by this Security lns1n11ne11L AU of the foregoln1 ls refemd ID In this Security lnstnment u lhe
"Property.•
    BORROWER COVENANTii 1hlt Botrow.r is lawfully selsed of the estm hereby coa\le)'ed ud bu the ri&ht
10 grul 111d convoy the Pro~ and that the Prllpaty Is unencumbered. U"P\ ro1' cn;umlnnec1 of record.
Banower warnnts ind will ddend pcnilly Iha title lo ihe Propcity 1pinst all claims nl dcmlllds, 111bjec:t lO my
cncumbtance.s of record.
    TitlS SECURln' INSTRUMENT i:omblncs llnlform CDYC11811U for national 11111 1111d nan-unlronn cowmnll
wllh lirnllad variadon1 by juriadlction to conllitute a unlfann uc:ur1ty lnltl'Wllent cuvcring real pmpcrty.
     UNIFORM COVENANTS.            Bom,w\lr 111d Lender CIIYClllllt mid 1i111C u   follcnn:
      l. Pa.YJ!!Ut er Prl1dp1l 1nd lalenst; Prepayment and Late Cbarps. Bonower 1111111 promplly pay whea
due the pnnclp&l of IIJd Interest on lhe debt evidenced by the 1'1ote 111d uiy pnplYUHlftl 1111d 1... c:hugea due under
the Not=.
      l. Jlaadt for Tues 11d lm11,a11C1t. Subject to appllcable i.w or to a wrllten waiver by Lender, BGrrower
shall JIil iD Leada on lite day monthly pa)fflcnts ue due unda lhe Nots, antil lhe Note is paid In ftlll, 1 sum
("Funds") for: (1) ywly lalles and aseumaa 111hir:h may Ullin priority over this Secllrlty lnsuumetit III a llen DII
Ille Praperty; (b) y•IY leasehold payments or ground tents DI! !lie Propeny. I! Illy; (c) yady ti.llUd or property
in,una;e J11U11lwn1; and (d) yearly nood [nsuram:e pmnlllllU, If 1111)'. Tbc1e ilemJ are c:ailled •F.eqow liems.•
Leader may, at any lime, c:ollect and hold Funds in a11 M1C111nt not to excmd the maximum ll'IIOWlt I lmder ror a
 r.terally related mottpge lOQ ffll)' ratulre for Bomnva's acniw ICCOWll under the redc:nl Real ~ Settlement
 Proced- Ac:tof 1974 as amended lhlm tlme ID tine, 12 U.S.C. § 2601 et Jtq. ("RESPA"), unlm anolller law er
 fedcnl rcplatlon dlll applies to the Funds ,cts • lesser amount. 1r so, Lender may, It Ill}' lime, collect and bold
 FIDlds in an amount not 10 exc:ttd the lesser amoum. Lender may i:stlmate the 1111ount or Funds dill! on Ille basis af
 current dlltll and reasonable cstkn1111:1 of ~Ddilura of rutQre Escniw Items or otlte:wlso In accardance whh
 applicable law.
      The F11nds shall be held by • federal apicy (lncludiq Lender) or in an lnsllllllion whose deposits ue Insured
 by I ftdenll qeac:y, lnmuincaia6ty, or eatity. Lender llhall apply the Funds 111 pay lite Eacniw llfflS. Lender may
 not c:harp Bom>wer for holding ind applying the Finis. 1111111111)' lllllyzlna Ille ·esaow 8"0UIII, or verifying the
 Escrow Items, unless Lender paya 8mrawa' i\terest oa Ille funds and appltcable law pamhs Leader IO 1111b tucb •
 charge. However, Lender may requs,: Bonv,,wer to pay a one-time chup far III lndepcndtnt real estll8 tax
  rq,or11ng acrvic= used by LcndcJ In aonnectloa wllh 1h11 loai1, llftlea ~liable law p r ~ Olherwlse. Unles$ an
  agreenient is made or applh:able law requires ln1erest to be paid. Lender shall not be required lo pay Bonowar any
  lnierm or Pn!lnp on Ille Funcb. Bonuwer and Lender may qne la 111ritln1o however, thll illlerat shall be paid
  on the Funds. Lender shall alve to Borrower, without charge. an annual a:count1n1 or the funds. showing credits
  111d debits to the: Funds and lhc purpmc ror which each debit to the Funds was mack. The Fundl an: plcdpd u
  additional security ror 111 sums scicurcd by chis Sce11rity wtrumcnt.
       mt~ Funds lleld by Lender 111cood di. amounts permitted lo be held by applicable law, Lender shall 1cxo1D1t IO
  Bomiwer for the exc:esa limdl In accord.lnc:e with the rcqulrernents or applk:ible law. If the amount or tht Funds
  held by I.ender 11 Ill)' time is not 111fflclent to pay the Escrow Items when due. I.ender raay so notify BomJwer kl
  writing. 111d, In such cua Borrower lhall pay to Lender the 1mo1111t ni:ccssary to mlllce up the ddlclency. Borrowwr
  shall make up 1he delkiency in no nuxe Qian twelve monthly paymen11, ai Lender's sole i!lscretlon.
        Upoo payment In 1'1111 of all sums 5CCUJm by this !lecurity ln"1Wncnt. Lender shall prmnptly nl'llnd 111
   Borrower any Flfflds hi:ld by Leader. If Lender shall acquire 11r aell the Property aflcr acceleration under pa11arapll
  22, Lender, prior lD th~ 111:quialtlon or Ille af !he Praperty, lliall apply 111y Funds held by Lender It lhc time of
   acq11isltloet or sale u a cndlt aplnst the sums sec:ured tiy this Sec1l.rlty IISlnlment.
        3. Applleatfoa or Paymenb. Unleu applicable law or Lender's regulatiau provide alhcrwisi:, all IJ'Yl'llenll
   n=IYed by Lender under pangraphs I aad 2 sha.11 be applied In lhe following order or priority: (I) to lldVIIICCI for
   the presarvlllon or protcalon cifthe l'loperty or enfon:anent orthis lien; (2) lD accnacd hurclt due under the Note;
                                                                                                              Pap2of6




  Jefferson County Register of Deeds                                      Document# 200602949                                Page 2 of E
                      Case 2:20-cv-02420 Document 1-3 Filed 08/27/20 Page 4 of 7




                                                                Boole      bSI
(J) to principal clue under the 'Nllle; (4) to 1m111a1b required for the ncrow i=s under pmgraph l; (5) co late
chu1i:s and other fees and cbar&es.
    4.   ca.arres; Uem. Borrower 1hlll i,ay all mes, messmenb, chllJes, Raes 11111 hnposlllon1 atlrlbutablc to die
Property which may llltahl i,rlarll)' over lhls Security IIISlnlmcrll, 1111d leasehold peym~ DI' paund rans. If 1111y.
Borrower lhlll pay lhese obllptloas In tl11:: 1n1111cr pl'O'Yidcd In puapaph 2, ar If not paid In that awmer, Bonower
llball pay !hem on , lmc dlm:tfy to the penon awed pa)'lnCIIL Bomlwer shall pn,mlltb finnbh to Lender all notices
or uiaunta ,c be paid under lhh pangraflh. Jr Bomlwer mikes these payments dirictly, Borrower llhall promptly
furnish to l.aida receipts evldcncln11, the payments.
     Bonowcr &hall promptly discharge any lien which ha priority OYer lhls sccuriiy II\Slnllllenl unless Lender has
•IP'* In writing to such lien or Bomwcr. (a)·~ In wrldng III die paym1:11t arlhc obligation acl:lln:d by the lien
In a manner aeccptable u, LcmJo::r; (b) contQb In goad fiiilh lh• 11• by, or demich ...Inst mforccmm or the lien
In, legal proceedings which In the Lender's opinion open.le lo prevent the enfilll:ement of the lien; or (c.:) IIClll'CI
fram the bolder or die lien an qrcement J11i11'&ctoiy to Lender subordinalfnB the llea 10 lllls Security lnstrume11t. If
I.ender dcunnlncs thll ..Y~ or the Property Ii subject to I lim which may aualn DrioritY over lids Security
tnsuwnent, Lender may 1ive Bonuwcr I hOtice idcat!Mna the llc:n. BonoWer sball 11111,~ lhc Uen or tab one or
more afthe action, set rorth above wldlln ten (10) days iirine 1Mn1 ofnatlce.
      Borrower shall pay to Lcndar 111ch fees 111d oilier charaos u ma)' now or hereafter be required by repla~
or Lender, 1111d pay or relmbune Lendor ror all of Lcnde,'1 fees, casts, and expanS119 In connection with any full or
pmt11l rclease or subonlillation or this lnmamem or any odH::r b'lnsac:tion affcc:tin11, the property.
     s. Hazard or Property lnsuranee. BllffllWCI' sliall bep lhe improvements nm,,-existing or hereafter n=d
 oa die Property Insured apiasl loss by fue, kuards btcluded within !he term "mended coverage• 1111d any ocher
 haDrds, 1n·c111dln1 floods or noodln& ror which Lender n:_quln:s lnsunncc. This inlW'Ulce 1h11U be maintained In
 the ammmts and for the periods 1h11 Lender rcquin::I. The lnsunr provldln1 1h11 ln111n11ce shall be chosen by
 Borrow• 11.1!,Ject ta Lender's approval which lliiill not be unreuonably wllhlield. lf Borrower fails to mabdam
 c:oYmge described above, • Lender'• option Lender may obia!n c~eragc 1D protecl Lender's rights In lhe Property
 punuant to pmqntph 7.
      All imutlllce l)Ollcles and renewals lhall be In I romi accq,llblc b> Lender and shall Include a 1tandlnl
 monaaace clause. Lender lhlll have the rl&ht IO hold lhc: policies 1111d rencwab. If Lender n:qulra, BorTll9'Cl' llltall
 promptly give to Lender 111 rcg:iplJ of palcfpianluras and rcaewal IIOlieel. In the event or lou, Bom,wer shall gl'te
 pt01Dpt notice IO 1hc i115unnc:11 eanlcr and Lender. Lender may make proof of loss If nol made prainptly by
 Bomiwer.
     Unla, Lciidcr 1111d Borrower olhcrwue ~ In wrilina, Insurance pnicfflls shall be applied to rcstoftlion or
 repair of the
             Property damapd, If the mtonilon or repair is ec:unomlcally alble mtd Lender's SCICllrky Is 1101
          Ir the· resioralion or replir ls not eamomlc.:ally feasible or Lcndc:r"• ia:urity wollld be lcuc:ncd, lhc
 ICS!Cllcd.
 lnllll'lllco pn,c;ccds shall be applied IO the aum.s ICCllTCd by lhb Secuity lrutnanenl, whetlier or not lhen due, w!tli
 a11y excess paid 10 Banowar, If 8orrvwff aband111111 the Property, ar does not answer within lhlrty (30) days 1
 11atice from l...ellder that the lnsar1111ce carrlor has offam IO tellle I claim, then Leader may coiled the lnsuninc:e
 proceeds. Lender may ,w the proc:eeds to repair or mton: 1he Property or ta pay IIIIDll secured by this Sec.:urity
 lnstru1ne11I, whether or not lhca due. TIie thirty (30) dsy period will begin when Ille notice is pven.
       Unless Lender and Bonowcr otherwise 111= In wdihlg, any applklbCIII of prae:eods ro prlnoh,al shall not
 ex1a1d or pallpone the due dlllC or tho maadtly p11J111enb rcfemd to Iii paracnphs 1 and l or c.:hicae die amount Qf
 the payma11s. If after -=celention the Pnlpnl)I I, ICIJUhed by Lender, 8om>wa'1 rlaht to any insurance policies
 and proceeds H1U1tlng lrom damqe 10 lhe Property prior lo the acquisilion shall pass to Lender to lhe exlent or the
  111ms secwal by this Seauity lnstn.lmenl immediately prior to tbe acquisition.
       6.     Prem"Y•tloa, M11Dtn.11ce, aDd Protection or the Property; Borrower'• Loan ApplkatJoa;
  Leuebollb. Borrower shall not desuoy, d1m1gc « Impair the Property, allow the P,apcrty t.o detericmdc, or
  commit waste on lhc.: Property. DamJwcr shall 1111lataln the lmJll'OVfflMIICI ln i;aod repair and rnalte repahs required
  by Lender. Borrower shall CIIIIIP')' with aD laws, mdlmnc:es, and nir.ulaliom affecting the Property, Borrower shall
  be In defiiult If any rort'eltuni amoa or pnicceding, whether clvtl or criminal, Is hmm tllll In Lender's good faith
 Judp,ail could iauh in rorf'citure or lhe Property or oth-lse materially Impair tlie lien aeated by th1.1 5eatrlty
 lnJtrumi:nt or Lmder'1 seculty loteresl. Borrower may cure 111Ch I default by causing tho 111:tkin or JlfO"Cdln& to
  be dismissed wilh a Nling thai, la Lender's good lalth dctennlnation, precludes fanelue oflhe Do~er'a intemt
  In rhc: Property or other mucrial lmJlfdll'llent ar the liCll CZ1111111d by this SCC11rity lmtrument or Lender's seemlty
  lnterc::,L Borrow« shall also be In default if Borrower, daring the loan application process, pve mllteri11Dy fa19D IJI'
  lnai:curale 1nronn1tlon or statements lo Lender (or filled to provide Lender wlih Illy material infonnatlon} in
  CIIIIMCUOD with the: loan evidenced by the: Neu:. If this Security lnmwncnt is on I leuehold, Borrowu shall
  cmnply with all the provisions o(the lease. If ~ e r 111:qulres tee title to Ille Property, the laadtald and the fee
  dtle idiall net 111er1e unlcu Lender 1grees to tha mcrpr In wrldng.
        7. Proleetloa or wader's Rlpb la llae Property. lf Bonvwcr fails ta pc:rform the eovtnanll and .,eemenll
  coata1ned In this Sac:why lnstnunenl, or there Is I lepl proceedlag tllll may lliplrlc:111tly lffcct Lender's riahts in
  tha Property (tuch u I proceeding In ~ . probate, for condemnation or fanelture or to enforce laws or
   ~lldons). then Lender may do and ..YforwbllCYtl' Is nccemry to pn,ta:t the vllue orlhe Property and Lender'I
   rights In lhe Property. Lendci's ectlaris may lncluda saylna any 11m1 iecllred by a lien which bu priority O\'cr this
   Security lnllnlment, appcuing In court, peylllJ reasonable llllamc,s' fees ucf enlaring on Iha Property ta llllke
                                                                                                               Pqel of6




  Jefferson County Register of Deeds                                       Document# 200602949                               Page 3 of   e
                        Case 2:20-cv-02420 Document 1-3 Filed 08/27/20 Page 5 of 7




l'e!MIB. Although L.,,nder may IBlce IICtion under tals pmpap) 7, Lender b not required 10 do IQ,
       Any 1111ounts disbursed by Lelldcr und" tfllt pailgrspb 7 shall become addltlanal debt or Borrower secuted by
this Security IIIIU\llneiit. Uafeu Bomnrer and Lender qree to other tenns of payment, these amounts shall bear
lntmst from Ille dllll: of dlsbunanenl al lhe Note rue and lhall be pa)lhlc, with late~ apon natlce froas Lffllier
1a eorrowcr rcq11a1ing paymenL
       I, Rdluacln1. If III lllf lime It lhall 1pP1U' to Lender that Barrower may be able IO obtam • loan II-om a
iapollllble c:ooperatfvc ar prmtc c:redit IOlll'CC, It reasonable nra 1111d 1tm1 for loans far 1lmll• purposes,
 BomMm will, lll)OB the Lender'J ~ apply ror and aecept such lolUI In sufficient amount to pay lhe notm 111d
 any inclcbledness secured bnby In flllL
       ,. Jupa:llon. under or ks agent my make -1ile cnlrics upc111 and lnspecllons or lhe Pnipcrty. Lender
 shall BIYW B ~ notice II tbc time arm prior ID III luptcllan spec:ifyirls reuonible C&Ule rar the liupeaion.
        10. Caad-utlon. Thi prucceds of any award Dr claim fDT duil1ps, dnu or consequential, In cannection
 with any C1011demnation or other llldnf!'d':Y part oflhe Proi,crty, or for caawyan;c in lieu or condemnation 1111
 bmi,y Pliped and shall be~ IO                      , lo the CYenl ara iiltal taking oflhe Prapmy, lhe pn,c,:eedJ nil be
 appHed lO die IUllll secured by thb Security Instrument, wllelher or not 1hen due, wllh Ill)' w:cu paid to Bol10'ffa'.
   Jn lhe eVlllt of I partial liking oflhe Property In whlda the f'alr markcl value ofthe Property lmmedlllely bercn lh,
 11kiag i s ~ to or peakr than lho amount orth1111m1 aecmed by1his Seclirlty IIISlnnlmlt irmnllllamly befon: the
 taking. unlela Bom,wer and Lender otheNlse ~ In writln11, the IIIIDS aecURd by this Sa:!lfity lnJtrument shall
  be reduced by lhe unDUnl of lhe proccedJ maltiplicd by lhe following fraction: (a) die to!al amaunl the Nns      or
  JCCUrCd lnunedlllely befoR the taking. divided by (b) lhe fA1r mubt value or the Property immediately before the
  taking. Any balance 1hall be paid IO Bomnvcr. In lhc mm or a partial laltlllg or the Pniperty In which the fair
  lmniedlmly before the
  otherwise pnividea, the
                           :a~
  market value or the Property lmmedlalcly bd'or: Ille lalting b leu lhen lhe amDUnt or the 1um.1 111C11red hereby
                                        u11\m Bormwcr ud Lender lllhawlse ~ in •ritlna or unless applicable: law
                                         lhall be applied to the lllllfll lCCllrcd by 1h11 Securily IIISll'Ument whather or not lhe
  l1lffll are lhai due.
         [fthe Pn,paty is abandoned by Bomlwer, or If, after notk:t by I.aider 10 Borrower that the condemnor offers
  tD mw an award or Rltlc I claim for duilqa, Borrower f'llls to respond lO Lender wllhln lhhty (30) days after Ihm
   date tho notice Is Biven. i.Clldl!I' 11 aulharilzd to colla:t and apply tho proceeds, Ill Its opti1111. lliihcr ID nl1ondioa «
   repair or lhc Ptopeny or to lhc S\IIIIS aec:unicl by lhls Security lllltnlmcnl, whelher or nlll tMn dua. Unless Lender
   and Boffavnr odicrwlsa aa,ee In writing, any !IRllit:atlon o(proceeds to principal wll not extClld Dr poslponc lhe
   dua date oftK monlhly paymenlS refemd to in pangnphs I and 2 or ~hangc the amount or IAlCh payments.
         11. Berrawer Not lbleuied; Fonanaace BJ Linder Nat I Walftr. extension of the time ror payment or
   mocllfkallan of unortimioa of tlle l\llllS secured by !his Security lnsttument putted by Leader to eono- utd
   111)' succeuor ln lnrerm or Bonuwer ahall not opera1c to nlcasc the liability afthe original BomJwet ot Bom>wcr'1
   SIICCCSSOl'S hi ~ t . Lender ahllll not be rwqulred IO commence ~ I ' aph,st Ill)' 111ccesJOr in lnl!rat                   °'
   r.fuae to atald time ror payment Cir otherwhe modify amortization o(lhe IIIIIIS leCUffl1 by this Security lnstrumeol
   by riman of any demand aiadc by the arillnal Bonuwer or Boffowds succcuon in Interest Any forbeannc:a by
    Lender In ai:rci,lng any ri&ht or remedy uall not be I Wliva' or nr prgl11de tho eun:lse or any right or ranedy.
          n. Sucaman aad As1lps Bo11nd1 Joint Hd Sneral Uabllltr, CD-llp111. 11K CCMl\lllb 1111d ~ t s
    of Ibis Security lnffl\llllent lhall bind aod bcaellt tha 1111C:CCQ0111 and assigns of La\det 111d Borrower, 11111Ject to the
    pvvlslou ar i,ara&nPh I Ii. Banuwer's covman11 and •111emen11 .... , be Joint and RYalll. Any Bonowtr who
    co-1lgn1 1h11 Security lmlnlmcnt but does net execute the 'Nole: (1) Is co-sf111ln& lhb Security Instrument Dnly ta
    mort&IIC. &JMI Uld CORVI:)' lhlt Bonvwer's inlcresl In tbe Propmy under tile tenns or Ibis Security Jnltnnntnt; (b)
    Is not personally cbllpsed to pay lhc IUfflS sa:Wld by this Security JDStnlmcnt; 111d {c} agn:a 1111! Lender and IDY
    oilier Borrower may agree to extend, modify, forbear or mike Ill)' accommoclltlons wllh regard ID the ti:rms orlhb
    Socurlly lnslrUIIICllt or the Note without that Bonowcr's consent.
          13. Notlc:el. Any notice to &'1'DWC~lded for In 11111 Security Jllltnlml!lll lhall bci slven by del1--i11g It Ill'
    by maillnJ h by llnl clan mall mtless            le.hie law requires use of another method. The notici: shall be directed
    IO the Propcny Address or Ill)' othi:t            s Borrawer deslpiisca by notlca ID Lender, Any notice to Leader lha1I
    be given by first elms mall to Lender'• address llitlted herei1 or any other address Lender deslpati:s by nalla: IO
     Bomiwer, Any nutlca povkled for In this Security Instrument wll be daancd ID have been JIVllll co Banvwa- ur
     Lender when given u provided In this piuqn.ph.
          I~ Gcwe111ta1 I£wi SenrablUty. This Sac:urily ln1trument 1hall be aavcmed by fedcn.l law. In Iha event
     dllt 1111y PfVVlalon or clause of1hla Security IIIJtnlmi:at or the 'Note conntcts wilh applicable law, 111Cb coanict llh1U
     not affect otbef provisions or this Security Instrument or the N* which can be gmn effect wltllout Ille conflicting
     provision. To this elld Iha provisiou o(this Security lnstnlment and the Noto are doc:land to be sevenble. Thill
     imlrulllenl lhaD be sub_lCCI to the present re,1111adoa1 of Leader, and to Its ftlllll'II n:plation• nol inc:unsistent with
     the e>qll'IS provlslom 6en:or. All I_IIIWffl and 11e11cica anmtcd in this lrutnlment .-c coupled whJI P l.nterest and
     arc lnnocablc by death or olhcrwi:sc; and the rights and nniedl111 pnrvlded In this iutrument are amwllllw to
     remedla pnvid&!d by law.
           15. 11errower'"1 Copy. Bomnnr acknowlcdpa r=:ipt of oae c:onfonne:d copy of Iha Note and of lltls
     Security lnlllnmlCDt.
           16. Tl'liuferaf tile Property or a BencOdal llltCftll i. Barnmr. lfall or any pan of the Pnlpcrty Ill' any
     Interest In It Is leased for a tenn pater lhan thn:c (3) years, leued whh 111 optial ID purchue.1old, or lnnlfirred
                                                                                                                        l'll1e4of6

                                                                            Book       t, Kl        PIii       JI/ -z




   Jefferson County Register of Deeds                                           Document# 200602949                                   Page 4 of E
                     Case 2:20-cv-02420 Document 1-3 Filed 08/27/20 Page 6 of 7




                                                                         ht)
                                                                    Book_...___Pqe
(or \h benefk!al lntcrcst in Borrower I! sold or transferred 111d Boirower is not a natun.l person) whhout Lender's
prior writkn cori,cwt, Lmdcr may, at Its option. require immediate payinei,t In tilll or all sums seaim1 by ..ls
Securil)' lll1tnlmellt
     17, Noadlsc:rtmlutlon. Ir Borr= Intends IO tell or rent 1he Pn,paty or 1111)' put af It and has obtained
Lender's c«ISl!lll lo do so (a) ncitha' Dorroww nor anyone autllarlad to ict for Bom,wer, will refuse lo negotiatl!
far lhc sale or renl&I or the Propcr1y or will atlierwlse raakr I.IIHailablc or deny lhe Propeny to 111:,one because or
nee, color, rel11kln. sex. national orl1in. dbablllty, age, ar funllial 1111111, 111d (b) Bonowcr recoanlzn u Illegal
and henby dis.claims and will not eonuilY wilh or 111cmpl IO enfora my reslrictive covcnanis on dwelling relating
to race, color, religion, sex, natlanal orfgfu, disability, age ur famlllal s!IIUS.
      18. Sale or Note; Olaa&e or Loaa Senlcer. The Note or I panlal Interest In the Note (topthcr with this
Security IIIS1rUnlml) IIIBY be 111kl DnO or more tlmC3 wllliaut prior notlca lo Borrower. A sale may result bi a_cur,e
in the cnlit)" (!mown as che "Loan Servicer") that collects monthly paynu:nb due under the Nocc and this ~
lnttrumenL There also may be one or more dlan~ of the Loan Servicer unrelated ta a sale ortl!t Note. If lhcn: is
a than1e al lhe Loan Scrvicu, Bolrower will be vcri written notice of the change in accordance with patagJaf)h IJ
aboYe and appllc:abtc law. The nal~ will 11a1e: e Riffle and address arlhc new Loan Servicer and the: add.rm 10
which paymen!S shDllld be mldc.
       1!1. Uallo1111 Ftdcral Na11..J•dk:lal Fareelot•n. lfa unlfann fcdeza\ non-judicial forcclosare law applicable
to foreclOMo of !his security ins!rurnent Is e,iaaed, Lender shall ha\111 the option to fam:IOIC this lnstrumCJll in
acc:ordanc:. with 1uch fcdcnl procedure.
       lO. Huardou Subdaac:11. Borrower shall not cause ur permit die pre,cnc:c. 11511, dl.sposal, storas=, or rekllff
 of any lwanlous 1ubsllnc:es on or In the Propeny. The pn:ccdlna semcncc shall not apply to t h e : ~ us; or
 stol'lgc on lhe Pn>peny or 1111.U qundtles of hllD!llom 1UbDnces that .-c: gcaenlly ,a::opimS to be sppn,prilrtJI
 10 normal naldenllal mes and la 111aintcunce of the Propcny. Bomnwer shall 11at do, nor allow anyone efse io do,
 lll)'lhlni affmins 1h• Proper,y that II ln vlolll!lan of any fcdimll, slala, or local mvirunmmial law ot rqulllion.
       Bomlwcr shall promptly iivc Lender written notice of "'Y investlptlon, claim, demand, laW5Ult or Dlher Ktlcm
 by any 10Yemmcn!al or regulatQry .cency or private party Involving the Property and Ill)' hazardous aubltancc or
 environmental 1,w or rqulatloa of which Bom!wcr bu 1CIU&I knowlcdac. Ir Bonowcr leamJ, or Is nodned by any
 governmental er re1ula1ory aulbority, lhat any removal or other remediation or any huardou:a S11bmncc 1 ~ 1
 the PnJpmy ii neccuary, Dorrower Jhall promptly take 1\1 nDCaWy rnnedlal adi11n1 In aa:onlancc widi app&cable
 cnviroamenlll law and regulations.
        Aa uled in lhil paraara!lh "hamdous S11bstanca~ arc !hose sum1111CC1 denied as toxic or hamdom subslanccs
 by envlronmental law ancf lhc following substanca: psoline, kctascnc. other flammable or taxlc petroleum
 produi:ts, taXk: pesticides and herbicides. volatile solvi:nts, maicrtals containing ubcslos or rDfflllllclcbyck., and
 radioactlw lllllcfials. As used In lhls JlllllJlllph, "envlronmcnlll law~ means fed«al Ina 1nd n:gvlations and laws
 11111 reguwions or the: jurlsdl~tlon where thtl Pn,porty a I ~ tilat rclalc lo health, mfety or environ111catal
 proi.=tlmL
        :u. Cran Coll1tenllutloa. 0erau1t hereunder shall comtllllle dcliidt under 1111)' olbc:r real atatc security
  Instrument held by Lender 11ld exa:ulcd or u,umed by Bonuwer, and dcfauk 11ndcr any other such ucurity
  instninu:nt lball constitute default haeundcr.
      NON-UNIFORM COVENAl'fl'S. Bomiwer and Laular filnhOf coVC1111nt and agree u (allows:
  • 22. SHOULD DEFAULT DC:alr In thc: perf'anaance or discharse of any ol,liptlon In lhls lnstnancnt or
 secuN!d by aids instrument. or should lhc parties named IS Bonower die or be dedated Incompetent, ur aliaulcl any
 one ofthe ~ie1 n11111ed IS Bonowcr be disdargccl in bankNplcy or declared 111 lnsol~nt, or make u mignmc:nt
 for the benefit or treditcrs, Lender, ll lls oplion, with or without notice may. (1) dcclm: Iba cnlln: amount unpaid
 1111der the n<JCe and lflY lnckbtcd- to Lender ~ scc:urvd lmmcdlatcly chae and payable, Cb) for lhe IICCCIIIIII or
 B011V>Ycr Incur and pay reasonable expenses for repair ormalnlsnance or Ind !Kc posacso,n or. opente or rent lhc
 pn,pcny, Cc:) upon application by it and production ofthis inmurnent, wilhlllft Dlhcr evidence 1111d without noricc or
 heaini ot said application. have: • receiver !lppOlmed for the propmy, whh the usual powers of m:clvcrs In lib
 taset, (d) foreclose this butn,menl a provided herein ar by law, and (e) enforce 111y 111d all other rigllls and
 remedies provllkd hc:Jeln or by pmcnt or lulure laws.
      lJ. ~ s,roc:ceds or rorec:losure sale shall be applied Iii the follawln,1 order to the ..ymcnt of. {•) ~mis 111d
 upen11:s lnciilcnt to cnforcln1 or complying with 1h11 ~i,ions harcor, {b) an11 prior lien, re;iulred by law ar a
 compcunt i:owt ro be 10 paid, (c) the debt evldenc.cd by the note 111d all Indebtedness to Lender stellrld hereby
 (d) lnf'criar liclls or record requbM by lilw or a competent court to be so paid, (c) al Lender's optlan, 1111y ocher
 Indebtedness of Borrawer nwlila to Leader, and (I) any balanu to Bol'TDWCI'. At toreclOSllre or Olher Sile of1U or
 any part Df lhc property, l.c:ndei and 111 agenlJ may bid and purdwe 111 manger aod may pay Lender'l lbare or
 lhc purchase price by crediting aach amount on any dcbls of &om,w,cr owing u, Lender, in the otdcr prescribed
 abO"lc.
     J-4. Borrow..- agrcca 1h11 Lender wUI not be bound by any pracnt or lillllre Sllltc laws, (1) providin& for
 valuation, appraisal, homcslad or cxanption of the pioperty, (Ii) pn,hibiting maln!CftlllCe of Ill action for I
 dcftclcncy juilgmcnt or lirailing Che IDIOUnt thereor or tho time wllhln which 1ucb ICtlon mu,i be brouahl, (c)
 pre:scnblna 111y other llml111lons, or (d) 1i1111t!n1 the c:ondltlons which Lender may by replatlon lmpoae, Including
 lhc lnllml:lt nlCI it may duqe, u a condition ofappruviag a tnmfcr of the property ID a nc:w Bomnw:r. 8onawa'
                                                                                                             PageSoU




 Jefferson County Register of Deeds                                      Document# 200602949                              Page 5 ofE
                       Case 2:20-cv-02420 Document 1-3 Filed 08/27/20 Page 7 of 7




apra.1\y waives the belldlt or 1111)' 1111ch SU111 lawa. Borrower hereby relinqubhcs, wIDcs, and t-ys 111 rights
inchoale or c:onswnm11e, of descent, dower and curtay.
    :15, Riden to tlll1 Sll!t1utty lutru11at. If one or mare riders an: ~ by Borrower ...S ra;orded
toptha with lhls Security hstn1mcn1, Ille ~nants ud qreeme:nts of each rider sllalf be Incorporated into ad
shall amend and 511PPlcment the c:ovenlllls and 1grccma111 of this 5ec:urlty IIISUllment u If lhc rld&:ris) were I put
ofthb Security lnsmllllenL (Chcc:k 1ppllcable bol]
     C Candamluh1m Rider            D Planned Unit DtMlopment Rider                       D Other(1) [1pec:lfyl

    BY SIONINO BELOW, 8orTowcr accq,13111d qrees ta lhc 1cnn1 lllld cOYcnaab Qllltuli:d In pages l tluvu&h
6 oflhls security Instrument and In 1111)' rider aC1.11ti:d by Donowcr u,d miordcd whh lhls Sacuril)' lnstrvnlimt

                                                         . ~E+LJlfu/~(
                                                         ~
                                                         _ _ _ _ _ ___,_ _ _ __.[SEAL]
                                                                                                           s-

STATE OP KANs.a.5
                                                                                ACKNOWLEDGMENT
COUNTY OF         JBF!'BRSON



     Onlhls       23rd           dayor       June                  • _2006                    ,bcfon:m..,__ _ _ _ __

 Sherry L. Forge                                         penanally appeand...:J:.::o:.::n:.::a.,,t=han=.-=A::..:•:......::Be.=a:.::u=n,,,der=s~,.__
  Ot     ~1.a               JX r4e00              ui1
 who acbvwlcdpd lhlt        1.              eicaiml ..e foreaaln1 lnmummt as .....h..i __
                                                                                        e _ _ _ volun1ll!y lc.1
 and deed.



 [SEAL}
                                                                                   &1111~
                                                                                    L:;e
                                                                                   Sherry
 My appointment exp1m       IO lte, (<i;




                                                                                                                                     Pqe6or6


                                                                                          Book           (p(/              Page           3 'I'/




    Jefferson County Register of Deeds                                              Document# 200602949                                               Page 6 of€
Case 2:20-cv-02420 Document 1-4 Filed 08/27/20 Page 1 of 2




       Exhibit C: Subsidy Repayment Agreement
            Case 2:20-cv-02420 Document 1-4 Filed 08/27/20 Page 2 of 2




Form RD 3550-12                                                                                                                          Form Approved
(Rev. 8·00)                                             United Stales Department of Agriculture                                          0MB No. 0575-0172
                                                                 Rural Housing Service
                                                                                                                               Account# -
                                               SUBSIDY REPAYMENT AGREEMENT
1. As required under section 521 of the Housing Act of 1949 (42 U.S.C. 1490a), subsidy received in accordance with a loan under
section 502 of the Housing Act of 1949 is repayable to the Government upon the disposition or nonoccupancy of the security
property. Deferred mortgage payments arc included as subsidy under this agreement.

2. When l fail to occupy or transfer title to my home, recapture is due. If l refmancc or otherwise pay in full without transfer of title
and continue to occupy the property, the amount of recapture will be calculated but, payment of recapture can be dcfem:d, interest
free, until the property is subsequently sold or vacated. If deferred, the Government mortgage can be subordinated but will not be
released nor the promissoa:y note satisfied until the Government is paid in full. In situations where deferment of recapture is an
option, recapture will be discounted 25% if paid in full at time of settlement

3. Market value at time of initial subsidy $ 7 3 , OO O• 0 0                   less amount of Rural Housing Setvicc (RHS) loans
$ 73,000.00                       less amount of any prior liens $.""'O"'-'-.0"-0=------,--- equals my/our original equity
S O• 0 0                         . This amount equals                                  % of the market value as determined by
dividing original equity by the market value.

4. lf all loans arc not subjm to recapture, or if all loans subject to recapture arc not being paid, the amount to be recaptured is
computed according to the following formula. Divide the balance ofloans subject to recapture that arc being paid by the balance of
all open loans. Multiply the result by 100 to determine the percent ofthe outstanding balance of open loans being paid.

s.              months                                                 Average interest rate paid
                loan                                          1.1         2.l          3.1         4.1          5.1         6.1
                outstanding                       1%          2%          3%           4%          5%           6%          7%,          >7%
                  0   -   59                      .so         .so          .so         .so         .44          .32          .22         .11
                 60   -   ll9                     .50         .so          .so         .49         .42          .31          .21         .II
                120   -   179                     .50          .50         .so         .48         .40          .30          .20         .10
                180   -   239                     .50         .so          .49         .42         .36          .26          .18         .09
                240   -   299                     .so          .50         .46         .38         .33          .24          .17         .09
                300   -   359                     .so          .45         .40         .34         .29          .21          .14         .09
                360   &. up                       .47          .40         .36         .31         .26          .19          .13         .09

6. Calculating Recapture
             Market value {at the time of transferor abandonment)
      LESS
             Prior liens,
             RHS balance,
             Reasonable closing costs,
             Principal reduction at note rate,
             Original equity (see paragraph 3), and
             Capital improvements (sec 7 CFR part 3 SSO).
      EQUALS
          Appreciation value. (lfthis is a positive value, continue.)
      TIMES
          Percentage in paragraph 4 (if applicable),
          Pcn::cnlage in paragraph 5, and
          Rctum on borrower's original equity (100%- percentage in paragraph 3).
      EQUALS
          Value appreciation subject to recapture. Recapture due equals the lesser of this figure or
          the amowit of subsidy n:ceived.

Borrower agrees to pay recapture in accordance with this agreement

     Borrower                                                                                                Dale
                                                                                                                      06-23-2006




Acettrdlng to llra p~,..,..,rk R,,ductlan Acl t1//99:S. na ~m»u on rrqulnd Ir> ~nd"' a coll«tlan n/lnformatian unlus lldi,play, a w,//d 0MB c,m1ml numb,;r, The valid
0MB cantrnl numb,rr/t1r thu infam,atlan cal/ecllan u O!J1S.0/1J, Tha llm• rrqulrrd /ti complete 1/ru In.format Inn coll«tlan t., utlma1d to avtroga :S mlnutc.r ~r nupt1nse.
lncludllfg the time/or reviewing lnstructln,u, U!a,c/r/ng uWlng data Jllutcu, gal/rerlng and maintaining tire dala nudcd. and cflmp/allng and n~lm+'lng the calli,ctlan nf
lrr{nrmatlnn.
